DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 16 December 2020; which amends claims 1, 5, 9, 10, 14, 16 and 17, and introduces dependent claims 21-23.  Claims 1-6, 8-14, 16-19 and 21-23 are now pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment, the 35 U.S.C. §112(b) rejection of claims 5 and 14 is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment, claims 9 and 16 stand rejected under 35 U.S.C §112(b), since the context for a cold path within the instant claim language has still not been clearly established.  Hence, the terminology has no clear metes and bounds.
The specification is objected to, because para[0050] refers to a “Fig. 9”, which does not exist, and para[0049] refers to Fig. 8 as including elements 168 and 162, which do not exist on Fig. 8.  Appropriate correction is required in response to this Office action.
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 16 are now rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The originally filed specification does not define what a cold path is, nor provide support for any operation of machinery by following a cold path graph via fuel adjustments based on the setpoint
Claims 9 and 16 are now rejected under 35 U.S.C. §112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The originally filed specification does not define what a cold path is, nor provide support for any operation of machinery by following a cold path graph via fuel adjustments based on the setpoint.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
As per independent claims 1, 10 and 17, Applicant repeats the argument that “Grichnik is completely silent as to using any type of surrogate parameters, and more specifically a surrogate parameter used instead of desired parameters, where the surrogate parameter is of a different measurement type provided via physical sensors when compared to the desired parameter” (page 7 of the instant response).  This argument is again not persuasive.  As explained in previous Office actions, Grichnik et al. disclose an example wherein a “virtual NOx emission sensor may provide calculated values of NOx emission level to ECM 120 based on other measured or calculated parameters, such as compression ratios, turbocharger efficiency, aftercooler characteristics, temperature values, pressure values, ambient conditions, fuel rates, and engine speeds, etc.” (para[0025]).  In this regard, the exemplified first measurement type (NOx emission level), measurable by a physical sensor (para[0005], physical NOx sensors are often used to measure NOx emission level) is of a different type than any of the listed second measurement types (compression ratios, turbocharger efficiency, aftercooler characteristics, temperature values, pressure values, ambient conditions, fuel rates, and engine speeds) provided by physical sensors (para[0042], sensor input interface 302 … configured to obtain information from various physical sensors … 140 and 142).  Furthermore, Grichnik et al. define a virtual sensor as generating/calculating a desired, physical measurement (para[0005], physical NOx sensors) from other measured, physical parameters (para[0003], virtual sensors … process other various physically measured values … to produce values that were previously measured directly by physical sensors).  Such generated/calculated values are then utilized by the system.  The instant claim language does not distinguish from these teachings.  Furthermore, Examiner again notes that there is no requirement that the prior art use the same terminology as the instant claims.  In this regard, the broadest reasonable interpretation of the term “surrogate” is simply to use in place of another, and the system of Grichnik et al. uses the virtual sensor values instead of/in place of physical sensor values.
 Alternatively, Terry et al. (U.S. Patent No. 9,810,156; previously cited), clearly teaches that “one or more current operating conditions may comprise one or more of a real-time calculated machine condition and a measured machine operating condition.  Some operating conditions are measured (i.e., are sensed and are directly known).  Other operating conditions are estimated by a model and are indirectly known.  Operating conditions that are modeled may also be referred to as surrogate operating conditions” (col. 5, lines 
Further as per independent claims 1, 10 and 17, Applicant repeats the argument that “Singh does not obviate the deficiencies of Grichnik.  Instead, the Examiner alleges that a virtual sensor of Singh is analogous to a surrogate parameter” (page 8 of the instant response).  This argument is again not persuasive.  Firstly, as explained in previous Office actions, the standing rejection of claims 1, 10 and 17 is a 35 U.S.C. §103 rejection in view of Grichnik alone.  Hence, any remarks concerning Singh are not relevant, in this regard.  Secondly, as explained in previous Office actions, Examiner did not, in any way, assert that limitations in parent claims 1, 10 and 17 were taught by Singh nor that any supposed virtual sensors of Singh are, in any way, analogous to a surrogate parameter.  The reference of Singh was not utilized in the rejection of claims 1, 10 and 17 at all, and was only cited in relation to the limitations of dependent claims 4 and 13, with regard to the instantly claimed polynomial [being] based on a compressor reference temperature (CRT) (see previous Office actions, and as repeated below).
Examiner repeats that Applicant has not timely traversed Examiner’s assertion of Official Notice, as noted in previous Office actions.  Hence, the common knowledge or well-known in the art statements are taken to be admitted prior art.  See MPEP §2144.03(C).
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-3, 5, 6, 8, 10-12, 14, 17-19 and 22 are now rejected under 35 U.S.C. §103, as being unpatentable over Grichnik et al. (U.S. Patent Application Publication No. 2009/0293457), alone, or in the alternative, in view of Terry et al. (U.S. Patent No. 9,810,156).
As per claim 1, Grichnik et al. discloses the instantly claimed model-based control system (Fig. 3; para[0003, 0025, 0052]), comprising: a processor (Fig. 2; para [0034-0036]) configured to: select a desired parameter (para[0038, 0042, 0083], input parameters) of a machinery configured to produce power and to output emissions (para[0001, 0004, 0008, 0010, 0019-0021], engine); select an emissions model configured to use the desired parameter as input and to output an emissions parameter (para[0038, 0043-0044, 0083]); continuously tune, based on the emissions parameter, the emissions model during operations of the machinery via a tuning system to derive a setpoint (para[0050, 0066-0069, 0076], training); adjust the setpoint by applying a tuning bias (para[0080], adjust control parameters), wherein the tuning bias is continuously updated via … linear regression (para[0052-0058]), and control one or more actuators coupled to the machinery based on the adjusted setpoint (para[0008, 0085-0091], control injection system/adjust engine operation); wherein the processor is configured to select a surrogate parameter, wherein the emissions model is configured to use the surrogate parameter instead of the desired parameter, wherein the desired parameter comprises a first measurement type, and wherein the surrogate parameter comprises a second measurement type different than the first measurement type … (para[0025, 0083], virtual sensor measurements are comparable to/substituted for physical sensor measurements), and wherein the surrogate parameter is used in a calculation by replacing the desired parameter in the calculation (para[0003], virtual sensors … process other various physically measured values … to produce values that were previously measured directly by physical sensors; i.e.; calculated virtual sensor data is used instead of (surrogate for) physically measured data).  Similarly applies to claims 10 and 17.
Hence, the virtual sensor parameters (i.e.; “surrogate” parameters) of Grichnik et al., calculated from sensors of a second measurement type, are used instead of the desired parameters from sensors of a first measurement type in the control processing.  Alternatively, Terry et al. clearly teaches that “one or more current operating conditions may comprise one or more of a real-time calculated machine condition and a measured machine operating condition.  Some operating conditions are measured (i.e., are sensed and are directly known).  Other operating conditions are estimated by a model and are indirectly known.  Operating conditions that are modeled may also be referred to as surrogate operating conditions” (col. 5, lines 36-56), and “The target operating limits may use as inputs the operating conditions directly measured from the turbine, or surrogate operating conditions” (col. 6, lines 22-25).  Hence, it was known in the art that operating conditions estimated by a model and indirectly known, such as the virtual sensors of Grichnik et al. defined as “a mathematical algorithm or model that generates and outputs parameter values comparable to a physical sensor based on inputs from other systems, such as physical sensors 140 and 142” (Grichnik et al., para[0025]), were well understood in the art to be “surrogate parameters” (as clearly defined by Terry et al.), for the purpose of replacing desired physical parameters in control processing (Grichnik et al., para[0072, 0103]).  Similarly applies to claims 10 and 17.
However, Grichnik et al. does not teach that the linear regression is segmented, as instantly claimed.  In this regard, Examiner took Official Notice that segmented linear regression (also known as piecewise linear regression) was extremely well-known in the art at the time the instant invention was filed.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a segmented approach in the processing of Grichnik et al., since segmented linear regression was known to be useful in modeling discontinuous data that can be grouped into different ranges (see, for example, previously cited InfluentialPoints.com article).  Similarly applies to claims 10 and 17.
Grichnik et al. discloses the instantly claimed deriving a transfer function tuning bias via the segmented linear regression (para[0021, 0052-0058]).  Similarly applies to claims 11 and 18.
	As per claim 3, Grichnik et al. discloses the instantly claimed Nitrogen oxides (NOx) transfer function (para[0004, 0023, 0025, 0043, 0048]).  Similarly applies to claims 12 and 19.
	As per claim 5, Grichnik et al. discloses the instantly claimed adjust the setpoint by comparing an observed machinery measurement and a value derived via the setpoint and applying the tuning bias to reduce any difference between the observed machinery measurement and the value (para[0072-0074], maintain deviation between predicted and actual values within thresholds).  Similarly applies to claim 14.
	As per claim 6, Grichnik et al. discloses that the instantly claimed value comprises a gas turbine emissions value (para[0004, 0028]).
	As per claim 8, Grichnik et al. discloses that the instantly claimed surrogate parameter comprises a compressor discharge pressure, a turbine speed, a fluid flow, an inlet guide vane position, or a combination thereof (para[0024, 0048, 0083]).
As per claim 22, Grichnik et al. discloses that the instantly claimed first physical sensor comprises a temperature sensor and wherein the second physical sensor comprises a pressure sensor (para[0024], first physical sensor provides various measured parameters … such as temperature; para[0025], virtual sensor (i.e.; surrogate parameter, as instantly claimed) is based on other measured parameters (from second physical sensors), such as … pressure values).
Claims 4 and 13 are now rejected under 35 U.S.C. §103, as being unpatentable over Grichnik et al. (U.S. Patent Application Publication No. 2009/0293457), alone, or in the alternative, in view of Terry et al. (U.S. Patent No. 9,810,156), further in view of Singh (U.S. Patent Application Publication No. 2014/0318216).
As per claim 4, although Grichnik et al. discloses Applicant’s invention substantially as instantly claimed, Grichnik et al. does not provide for the instantly claimed polynomial based on a compressor reference temperature (CRT).  However, Singh teaches that it was well-known in NOx modeling to utilize polynomials and for such modeling to be based upon temperature (Figs. 4-6; para[0022, 0027]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such mathematical constructs in the modeling of Grichnik et al., since Singh teaches increased operational responsiveness and accuracy.  Similarly applies to claim 13.
Claims 9 and 16 are rejected under 35 U.S.C. §103, as being unpatentable over Grichnik et al. (U.S. Patent Application Publication No. 2009/0293457), alone, or in the alternative, in view of Terry et al. (U.S. Patent No. 9,810,156), further in view of Wichmann et al. (U.S. Patent Application Publication No. 2015/0185716; newly cited).
Grichnik et al. discloses Applicant’s invention substantially as instantly claimed, including that the instantly claimed machinery comprises a gas turbine system (abstract), Grichnik et al. does not provide for the instantly claimed operate the machinery by following a cold path graph via fuel adjustments based on the setpoint.  However, Wichmann et al. teaches that it was well-known in the gas turbine art that reducing firing temperatures affects fuel consumption (para[0006]).  As best understood by Examiner in view of the ambiguities noted above, such reduction in firing temperatures accomplishes the instantly claimed “cold path following.”  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a constraint in the system of Grichnik et al., since Wichmann et al. teaches a resultant reduction in machine degradation (para[0006, 0231]).  Similarly applies to claim 16.
Claims 21 and 23 are rejected under 35 U.S.C. §103, as being unpatentable over Grichnik et al. (U.S. Patent Application Publication No. 2009/0293457), alone, or in the alternative, in view of Terry et al. (U.S. Patent No. 9,810,156), further in view of Shinkle et al. (U.S. Patent Application Publication No. 2016/ 0091397; newly cited).
As per claims 21 and 23, although Grichnik et al. discloses Applicant’s invention substantially as instantly claimed, and clearly provides that the first physical sensor comprises a temperature/pressure sensor (para[0024]), Grichnik et al. does not specifically provide for the instantly claimed second physical sensor comprises a clearance sensor.  However, Shinkle et al. teaches that clearance sensors were well-known in the gas turbine arts (para[0018]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such clearance sensors in the system of Grichnik et al., since Grichnik et al. teaches use of “any appropriate sensors that are used with engine 110 or other machine components” (para[0024]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (8am-4pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
1/29/21